         Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

LOUIS LAZAR, III,                         :
                                          :
                        Plaintiff,        :
                                          :
            v.                            :                        No. 5:20-cv-05336
                                          :
TOWN OF WEST SADSBURY, PA,                :
                                          :
                        Defendants.       :
__________________________________________

                                         OPINION

 Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint, ECF No. 15—GRANTED

Joseph F. Leeson, Jr.                                                             June 17, 2021
United States District Judge

I.     INTRODUCTION

       This Opinion concerns the Amended Complaint filed by the pro se Plaintiff in this

matter, Louis Lazar III (“Lazar”). Lazar filed his Amended Complaint after this Court granted a

motion to dismiss Lazar’s initial Complaint filed by Defendants West Sadsbury Township (“the

Township”), and Ed Haas, who is the Township Supervisor. Lazar’s Amended Complaint names

the Township as the sole defendant, claiming that the Township violated his constitutional rights

when members of the West Sadsbury Police Department unjustifiably stopped, arrested, and

detained him. The Township moves to dismiss the Amended Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). For the following reasons, the Township’s motion to dismiss

Lazar’s Amended Complaint is granted, and the Amended Complaint is dismissed, with

prejudice.




                                                1
                                             061721
         Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 2 of 11




II.    BACKGROUND

       A.      Facts alleged in the Amended Complaint 1

       According to his Amended Complaint, Lazar asserts the following:

       On April 18, 2020 West Sadsbury Police (“WSP”) without a Warrant, in violation
       of Amendment Four to the United States Constitution, arrested, handcuffed and
       transported Plaintiff to the Police Station. The action is more particularly described
       in the Complaint. The arrest tied up traffic, and created a public spectacle at the
       busy intersection of Rte 10 and the entry point to the Shopping Center known as
       West Sadsbury Commons, in West Sadsbury, PA.

       The police force known as West Sadsbury Police is employed by West Sadsbury
       Township (the “Town”). The force is commanded by Captain Luke Fidler. Whether
       West Sadsbury Police is employed by the Town and payed directly from the Town’s
       payroll, or is employed on a contract is of no import to the case. The fact is West
       Sadsbury Police acts at all times as the Town’s agent, is paid for its services, takes
       its orders from, supervised by and is responsible for its actions/inactions to its
       employer, West Sadsbury Township.

       West Sadsbury Police has failed to make available to Plaintiff Police Report
       prepared on the case by WSP (the "Report"). After several unsuccessful attempts
       to obtain Police Report from WSP, Plaintiff turned to WSP's employer, West
       Sadsbury Township, requesting, in writing, that the Town order its employee, WSP,
       to make available the Report to Plaintiff forthwith (Attachment "A"). To this date
       neither the Town nor WSPD has produced the Report.

       For several months prior to and for the months following the arrest, Plaintiff, an
       international economic and business consultant, was in negotiations for a sizable
       consulting contract with a multinational business firm (the "Firm"). As per reliable
       feedback from a confidential source within the Firm, Plaintiff was in the leading
       position vis-a-vis competitors to obtain the contract. In the vetting process leading
       to awarding the Contract, Plaintiff was required to submit a list of all legal actions
       against him, both past and present, and the resolution of all such actions. Plaintiff
       listed the arrest on April 18, 2020 with the comment that it resulted in no charge


1
          The Court takes these allegations verbatim from Lazar’s Amended Complaint. These
allegations are accepted as true, with all reasonable inferences drawn in Lazar’s favor. See Lundy
v. Monroe Cty. Dist. Attorney’s Office, No. 3:17-CV-2255, 2017 WL 9362911, at *1 (M.D. Pa.
Dec. 11, 2017), report and recommendation adopted, 2018 WL 2219033 (M.D. Pa. May 15,
2018). Additionally, as he is a pro se litigant, the Court has an obligation to construe Lazar’s
filings liberally. Giles v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009). However, neither
conclusory assertions nor legal contentions need be considered by the Court in determining the
viability of Lazar’s claims. See Brown v. Kaiser Found. Health Plan of Mid-Atl. States, Inc., No.
1:19-CV-1190, 2019 WL 7281928, at *2 (M.D. Pa. Dec. 27, 2019).
                                                 2
                                              061721
            Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 3 of 11




        filed against him. However, in the absence of the PR, Plaintiff was unable to
        document that he was clean. Consequently, he was dropped from further
        consideration.

Lazar’s Amended Complaint (“Am. Compl.”), ECF No. 14, at 1-2. Grounded on these

allegations, Lazar claims a “violation of Amendment Four to the United States Constitution.” Id.

at 1.

        In requesting relief, Lazar states that:

        Confidentiality, reliability and clean legal background are essential qualities a
        business consultant must possess. By failure to order its employee, SPD, to issue
        the PR on the case in a timely manner, the Town fatally damaged Plaintiff's leading
        position to obtain the desired contract, resulting in a sizable financial loss to
        Plaintiff.

        Based on the foregoing, Plaintiff prays for judgment of

        issuance of a Police Report that makes it explicit that arrest and detention was the
        result of overzealous police activity performed in violation of Plaintiff’s
        constitutional rights;

        one hundred and fifty thousand ($150,000) Dollars as compensation for financial
        damages, public humiliation, loss of reputation for honesty and professionalism
        suffered; and

        other good and valuable compensation the Court deems appropriate.

Id. at 2.

        B.      Procedural Background

        Lazar commenced this action with the filing of his Complaint on October 23, 2020. See

ECF No. 1. Defendants thereafter waived service of process, and Supervisor Haas and the

Township subsequently moved to dismiss Lazar’s Complaint. See ECF Nos. 6-10. Lazar filed a

brief in opposition to the motion to dismiss. See ECF No. 11. Defendants did not file a reply in

further support of their motion. On February 18, 2021, this Court issued an Opinion and Order

granting the Defendant’s motion to dismiss; however, the Court provided Lazar the opportunity



                                                      3
                                                   061721
         Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 4 of 11




to amend his Complaint. See ECF Nos. 12-13. Lazar filed an Amended Complaint on March 22,

2021, naming only the Township as a defendant. See ECF No. 14. The Township consequently

moved to dismiss Lazar’s Amended Complaint. See ECF No. 15. On June 4, 2021, the Court

issued an Order directing Lazar to file a response to the Township’s motion to dismiss. See ECF

No. 16. Lazar filed his opposition to the motion on June 16, 2021. See ECF No. 18.

III.   LEGAL STANDARD

       A.      Federal Rule of Civil Procedure 12(b)(6)

       In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court clarified the appropriate

pleading standard in civil cases and set forth the approach to be used when deciding motions to

dismiss brought under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.

       After identifying a claim’s necessary elements, 2 district courts are to “identify [ ]

pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth.” Id. at 679; see id. at 678 (“A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007))); Thourot v. Monroe Career & Tech. Inst., No. CV 3:14-1779, 2016

WL 6082238, at *2 (M.D. Pa. Oct. 17, 2016) (explaining that “[a] formulaic recitation of the

elements of a cause of action” alone will not survive a motion to dismiss). Although “legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Iqbal, 556 U.S. at 679.




2
        The Third Circuit has identified this approach as a three-step process, with identification
of a claim’s necessary elements being the first step. See Connelly v. Lane Const. Corp., 809 F.3d
780, 787 n.4 (3d Cir. 2016) (“Although Ashcroft v. Iqbal described the process as a ‘two-pronged
approach,’ 556 U.S. 662, 679 (2009), the Supreme Court noted the elements of the pertinent
claim before proceeding with that approach, id. at 675-79. Thus, we have described the process
as a three-step approach.”) (citation omitted).
                                                 4
                                              061721
          Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 5 of 11




        Next, if a complaint contains “well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.”

Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 678. This standard, commonly referred to as the “plausibility

standard,” “is not comparable to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556-57). It

is only where the “[f]actual allegations . . . raise a right to relief above the speculative level” that

the plaintiff has stated a plausible claim. 3 Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d

Cir. 2008) (quoting Twombly, 550 U.S. at 555).

        Putting these steps together, the Court’s task in deciding a motion to dismiss for failure to

state a claim is to determine the following: whether, based upon the facts as alleged, which are

taken as true, and disregarding legal contentions and conclusory assertions, the complaint states a

claim for relief that is plausible on its face in light of the claim’s necessary elements. Iqbal, 556

U.S. at 679; Ashford v. Francisco, No. 1:19-CV-1365, 2019 WL 4318818, at *2 (M.D. Pa. Sept.

12, 2019) (“To avoid dismissal under Rule 12(b)(6), a civil complaint must set out sufficient

factual matter to show that its claims are facially plausible.”); see Connelly, 809 F.3d at 787.

        In adjudicating a Rule 12(b)(6) motion, the scope of what a court may consider is

necessarily constrained: a court may “consider only the complaint, exhibits attached to the

complaint, matters of public record, as well as undisputedly authentic documents if the



3
         As the Supreme Court has observed, “[d]etermining whether a complaint states a
plausible claim for relief . . . [is] a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.



                                                   5
                                                061721
          Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 6 of 11




complainant’s claims are based upon these documents.” United States v. Gertsman, No. 15

8215, 2016 WL 4154916, at *3 (D.N.J. Aug. 4, 2016) (quoting Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013)). A court adjudicating a Rule 12(b)(6)

motion may also take judicial notice of certain undisputed facts. See Devon Drive Lionville, LP

v. Parke Bancorp, Inc., No. CV 15-3435, 2017 WL 5668053, at *9 (E.D. Pa. Nov. 27, 2017).

        B.      Construing the filings of pro se Litigants

        It is well known that courts have an obligation to construe the filings of pro se litigants

liberally. Giles v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009). This of course extends to the

construction of pro se pleadings, such as Lazar’s Complaint here. Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339 (3d Cir. 2011) (“The obligation to liberally construe a pro se litigant’s

pleadings is well-established.”), as amended, (Sept. 19, 2011); see Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 244 (3d Cir. 2013). Although pro se litigants are entitled to liberality with

respect to the substance of their filings, “[a]t the end of the day, they cannot flout procedural

rules—they must abide by the same rules that apply to all other litigants.” Mala v. Crown Bay

Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citing McNeil v. United States, 508 U.S. 106,

113 (1993)).

IV.     ANALYSIS

        As with its initial motion to dismiss, the Township moves to dismiss Lazar’s Amended

Complaint on the grounds that Lazar has failed to state a claim upon which relief could be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6). Because Lazar’s Amended

Complaint supersedes his original Complaint and because he has failed to allege that the

Township’s policies or customs were the cause of his injuries, Lazar’s Fourth Amendment claim

necessarily fails.



                                                  6
                                               061721
         Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 7 of 11




       A.      Lazar’s Amended Complaint supersedes his original Complaint.

       In his Amended Complaint, Lazar states that the “action is more particularly described in

the Complaint.” 4 ECF No. 14. However, as the Third Circuit has explained, “[a]n amended

complaint supercedes [sic] the original version in providing the blueprint for the future course of

a lawsuit.” Snyder v. Pascack Valley Hospital, 303 F.3d 271, 276 (3d Cir. 2002). “[I]n general,

an amended pleading . . . supersedes the earlier pleading and renders the original pleading a

nullity.” Palakovic v. Wetzel, 854 F.3d 209, 220 (3d Cir. 2017) (citing W. Run Student Hous.

Assocs., LLC v. Huntington Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013)). 5 Additionally, and

crucially, the Court explicitly stated that Lazar was “on notice that any Amended Complaint that

he files will completely supersede his initial Complaint; as such, any Amended Complaint must

include all relevant factual allegations and legal claims.” ECF No. 13, at n.1. For these reasons,

Lazar cannot rely on allegations contained in his initial Complaint; his Amended Complaint

supersedes the original Complaint and is the sole operative pleading.




4
       Lazar refers to the factual recitation of his arrest and subsequent release. He states: “I was
ordered out of my vehicle, patted down, handcuffed, shoved into and taken in a police van to
Police Hqters [sic] in West Sadsbury. No reason for the arrest was given when arrested, and none
given during my imprisonment[.] I was released without explanation after about 90 minutes
following production of identification document.” Complaint, ECF No. 1, at 3.
5
       There may be an exception to this rule when an amended pleading explicitly seeks to
incorporate allegations from a previous pleading. See W. Run Student Hous., 712 F.3d at 171.
(“[T]he amended complaint ‘supersedes the original and renders it of no legal effect, unless the
amended complaint specifically refers to or adopts the earlier pleading.’” (quoting New Rock
Asset Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d 1492, 1504 (3d Cir.
1996))). However, this exception does not apply here because Lazar failed to state that he was
incorporating any prior allegations. Additionally, the Court specifically instructed Lazar that he
must include all pertinent allegations in his Amended Complaint. See ECF No. 13, at n.1. What
is more, even if Lazar’s initial allegations were taken into consideration, there is nothing that
would act to save his Fourth Amendment claim against the Township.
                                                 7
                                              061721
             Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 8 of 11




        B.       Lazar’s claim against West Sadsbury Township fails

        Title 42 U.S.C. § 1983, 6 provides the right of action upon which Lazar founds his claims

of deprivation of federal rights. In Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S.

658 (1978), the Supreme Court overruled its holding in Monroe v. Pape that “Congress did not

undertake to bring municipal corporations within the ambit of [42 U.S.C. § 1983].” 7 365 U.S.

167, 187 (1961). Since Monell, it has been well settled that local governments can be liable as

“persons” under Section 1983; however, this liability extends only to “their own illegal acts.”

Connick v. Thompson, 563 U.S. 51, 60 (2011) (emphasis in original) (quoting Pembaur v.

Cincinnati, 475 U.S. 469, 479 (1986)); see Monell, 436 U.S., at 665-83. This limitation is a

corollary of the established principle that municipalities “are not vicariously liable under

§ 1983 for their employees’ actions.” Connick, 563 U.S. at 60; Monell, 436 U.S. at 691 (“[A]

municipality cannot be held liable solely because it employs a tortfeasor—or, in other words, a

municipality cannot be held liable under § 1983 on a respondeat superior theory.”) (emphasis in

original).



6
         Section 1983 provides in pertinent part that “[e]very person who, under color of any
[state law] . . . subjects, or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured
by the Constitution and laws, shall be liable to the party injured in an action at law.” Importantly,
§ 1983 “is not itself a source of substantive rights;” rather, the statute provides a “method for
vindicating federal rights elsewhere conferred by those parts of the United States Constitution
and federal statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 145 n.3 (1979);
Grammer v. John J. Kane Reg'l Ctrs.-Glen Hazel, 570 F.3d 520, 525 (3d Cir. 2009) (explaining
that § 1983 “is a vehicle for imposing liability against anyone who, under color of state law,
deprives a person of ‘rights, privileges, or immunities secured by the Constitution and laws’”);
see Three Rivers Ctr. for Indep. Living v. Hous. Auth. of City of Pittsburgh, 382 F.3d 412, 422
(3d Cir. 2004) (“Once the plaintiff establishes the existence of a federal right, there arises a
rebuttable presumption that the right is enforceable through the remedy of § 1983.”).
7
         In reversing course from its decision in Pape, the Court in Monell stated as follows: “Our
analysis of the legislative history of the Civil Rights Act of 1871 compels the conclusion that
Congress did intend municipalities and other local government units to be included among those
persons to whom § 1983 applies.” 436 U.S. at 690 (emphasis in original).
                                                  8
                                               061721
         Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 9 of 11




       To avoid § 1983 municipal liability collapsing into vicarious liability, a § 1983 plaintiff

seeking to recover against a municipality must, in the context of a Rule 12(b)(6) motion to

dismiss, plead facts capable of supporting a plausible inference that the complained-of injury was

caused directly by a local government’s “policy or custom, whether made by its lawmakers or by

those whose edicts or acts may fairly be said to represent official policy.” 8 Harris v. City of

Philadelphia, 171 F. Supp. 3d 395, 400 (E.D. Pa. 2016) (quoting Monell, 436 U.S. at 694). That

is to say, a municipal policy or custom—as opposed to the independent conduct of a municipal

employee—must be the “driving force” behind the alleged harm. Weston v. City of Philadelphia,

82 F. Supp. 3d 637, 649 (E.D. Pa. 2015). In this context, a municipal “[p]olicy is made when a

decision maker possessing final authority to establish municipal policy with respect to the action

issues an official proclamation, policy, or edict.” Does v. Se. Delco Sch. Dist., 272 F. Supp. 3d

656, 667 (E.D. Pa. 2017) (quoting Kneipp v. Tedder, 95 F.3d 1199, 1212 (3d Cir. 1996)). A

municipal custom, on the other hand, “is established ‘by showing that a given course of conduct

although not specifically endorsed or authorized by law, is so well-settled and permanent as

virtually to constitute law.’” Kelty v. City of Philadelphia, No. CV 16-0306, 2016 WL 8716437,

at *3 (E.D. Pa. June 10, 2016) (quoting Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)).

       In its Opinion issued on February 18, 2021, this Court informed Lazar that “he should

only attempt to re-plead his claims against the Township if he is able to allege facts capable of

supporting a plausible inference that the deprivation from which he suffered was directly caused

by a policy or custom of the Township.” ECF No. 12, at 11. Notwithstanding the obligation of

the Court to liberally construe pro se pleadings, the Amended Complaint cannot be construed to



8
        A viable § 1983 claim also requires the existence of “a direct causal link between a
municipal policy or custom and the alleged constitutional deprivation.” Harris, 171 F. Supp. 3d
at 400 (quoting City of Canton v. Harris, 489 U.S. 378, 385 (1989)).
                                                  9
                                               061721
         Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 10 of 11




plausibly allege that the Fourth Amendment violations of which Lazar complains—false arrest

and false imprisonment—were directly caused by any policy or custom of West Sadsbury

Township. There are simply no allegations that plausibly implicate—let alone identify—any

municipal policy or custom whatsoever.

       Lazar’s Amended Complaint avers that “West Sadsbury Police act[] at all times as the

Town[ship]’s agent, is paid for it services, takes its orders from, supervised by and is responsible

for its actions/inactions to it employer, West Sadsbury Township.” Am. Compl. at 1. Similarly,

his sole argument against dismissal is the following:

       The police force known as West Sadsbury Police is employed by the Town of
       West Sadsbury. The force is commanded by Captain Luke Fidler. Whether West
       Sadsbury Police is employed by the Town and payed directly from the Town’s
       payroll, or employed on a contractual basis is of no import to the case. The fact is
       West Sadsbury Police is paid for.its services, takes its orders from, supervised by
       and is responsible for its actions/inactions to its employer, the Town of West
       Sadsbury.

       Consequently, the Town of West Sadsbury bears direct responsibility for actions
       of its police force.

ECF No. 18.

       From his allegations and arguments against dismissal, it is clear Lazar is contending that

the Township is liable on a theory of respondeat superior. As the Court has explained at length,

“such claims cannot be raised by way of § 1983.” ECF No. 12, at 11. In the absence of any

allegations as to a policy or custom of the Township, Lazar’s Fourth Amendment claim against

the Township necessarily fails.

V.     CONCLUSION

       Lazar is limited to the claims and allegations made in his Amended Complaint. The

Amended Complaint contains no allegations that a Township policy or custom deprived him of

his Fourth Amended rights. Therefore, and notwithstanding the several directives on how to

                                                10
                                              061721
         Case 5:20-cv-05336-JFL Document 19 Filed 06/17/21 Page 11 of 11




successfully state a valid claim against the Township as set forth in the Court’s previous

Opinion, Lazar’s Amended Complaint, like his first, fails to state any viable claim for municipal

liability. As Lazar’s two Complaints have been insufficiently pleaded, it is clear that any

additional amendments would be futile. Consequently, the motion to dismiss brought by West

Sadsbury Township is granted, and Lazar’s Amended Complaint is dismissed, with prejudice.

       A separate Order follows this Opinion.

                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr.
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                11
                                              061721
